DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (2003/0101156).
Regarding claim 1, Newman discloses a system for communicating with an above ground drill rig (see paragraphs 12, 15, and 32), comprising:
a data acquisition board (30; see paragraph 32, and figure 3) on the above ground drill rig;
a plurality of sensors (see paragraph 32, which discloses a plurality of sensors, whose data is sent to the data acquisition board; and paragraph 39, which discloses a “sensor apparatus” measuring a plurality of parameters) on the above ground drill rig, wherein each sensor transmits operational data associated with the above ground drill rig to said data acquisition board (supra), wherein said operational data comprises at least one of an operating parameter (any of the parameters measured by sensors listed in paragraph 32, for example) of equipment on the above ground drill rig or environmental information associated with the above ground drill rig;
a camera (“camera”; see paragraph 32; or paragraph 39, from roughly ¼ of the way in, through roughly ½ of the way in) on the above ground drill rig that generates image data associated with said operational data (measured parameters; supra) and transmits said image data to said data acquisition board (see paragraph 32);
a processor (“computer apparatus”) on said data acquisition board configured to execute first logic stored in a first memory that causes said processor to synchronize (see paragraph 39, ¼ way in through ½ way in; the first and second data recorded from the same time are displayed together) said operational data with said image data (see paragraph 39, from roughly ¼ of the way in, through roughly ½ of the way in);
a mobile communications device (“hand-held wireless device”) that receives said operational data synchronized with said image data from said processor, wherein said mobile communications device comprises a smart phone or a tablet (see paragraph 15); and
a database server (“server(s)”; see paragraph 35; or server apparatus, see paragraph 39, near end) remote from the above ground drill rig and in communication with said mobile communications device (via network; see paragraph 35 or 39), wherein said database server is configured to receive said operational data synchronized with said image data from said mobile communications device (due to the network connecting the camera, the mobile communications device, and the server(s), the database server is configured to receive this data from the mobile communications device; paragraphs 35, 39).

Regarding claim 7, see the foregoing rejection of claim 1, for all limitations except the following:
Newman discloses a database server (“server(s)”; see paragraph 35; or server apparatus, see paragraph 39, near end) remote from the above ground drill rig and in communication with said processor (via network; see paragraph 35 or 39), wherein said database server is configured to receive said operational data synchronized with said image data from said processor (due to the network connecting these items, the database server is configured to receive this data from said processor; see paragraphs 35 and 39) and execute second logic stored in a second memory that causes said database server to compare said operational data synchronized with said image data (see paragraph 39, ¼ way in through ½ way in; the first and second data recorded from the same time are displayed together).

Regarding claim 12, Newman discloses a method for communicating with an above ground drill rig (see paragraphs 12, 15, and 32), comprising:
sensing an operating parameter of equipment on the above ground drill rig (see paragraph 32, which discloses a plurality of sensors, whose data is sent to the data acquisition board; and paragraph 39, which discloses a “sensor apparatus” measuring a plurality of parameters);
generating an image associated with said operating parameter of equipment on the above ground drill rig (by a camera; see paragraph 32; or paragraph 39, from roughly ¼ of the way in, through roughly ½ of the way in);
transmitting operational data reflective of said operating parameter and image data reflective of said image to a data acquisition board on the above ground drill rig (see paragraph 32);
synchronizing said operational data with said image data (see paragraph 39, ¼ way in through ½ way in; the first and second data recorded from the same time are displayed together);
transferring said operational data (via network; see paragraph 35 or 39) synchronized with said image data to a mobile communications device, wherein said mobile communications device comprises a smart phone or a tablet (see paragraph 15), and
transferring said operational data synchronized with said image data from said mobile communications device to a database server remote from the above ground drill rig (“server(s)”; see paragraph 35; or server apparatus, see paragraph 39, near end).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
 Claims 2-6, 8-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (2003/0101156) in view of Watkins et al. (2017/0124851).
See the foregoing rejection of claims 1, 7, and 12, for limitations recited therein. 
Regarding claim 2, Newman does not disclose the system of claim 1, wherein said database server is configured to execute second logic stored in a second memory that causes said database server to compare said operational data synchronized with said image data.
Watkins et al. disclose comparing operational data with an associated camera feed (see paragraphs 14 and 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Newman such that the database server is configured to execute second logic stored in a second memory that causes said database server to (see paragraph 17).

Regarding claim 3, this combination of references further teaches the system of claim 2, wherein said database server is configured to generate a notification when said operational data synchronized with said image data is inconsistent with said image data (see paragraph 17 of Watkins et al.).
Regarding claim 4, this combination of references further teaches the system of claim 2, wherein said database server is configured to generate a notification when said operational data synchronized with said image data is consistent with said image data (see paragraph 17 of Watkins et al.).
Regarding claim 5, this combination of references does not teach the system of claim 2, wherein at least one of said first logic or said second logic enables a user to select said operational data to be synchronized with said image data.
Examiner takes official notice that it is well-known and common knowledge to give a user the option of selecting whether two synchronized sets of data from plural sources are displayed together.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Newman and Watkins et al. such that at least one of said first logic or said second logic enables a user to select said operational data to be synchronized with said image data, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 6, this combination of references does not teach the system of claim 2, wherein at least one of said first logic or said second logic enables a user to select said operational data to be compared with said image data.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Newman and Watkins et al. such that at least one of said first logic or said second logic enables a user to select said operational data to be compared with said image data, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 8, see the foregoing rejections of claims 2 and 3.
Regarding claim 9, see the foregoing rejections of claims 2 and 4.
Regarding claims 10-11, see the foregoing rejections of claims 5-6, respectively.
Regarding claims 13-17, see the foregoing rejections of claims 2-6, respectively.

Response to Arguments
Applicant’s arguments, see remarks, filed 1/5/21, with respect to the art rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on a new interpretation of the references.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852